Exhibit 10.1
FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “First
Amendment”) is dated as of July 31, 2009, by and between HANMI FINANCIAL
CORPORATION, a Delaware corporation and registered bank holding company with its
principal offices in Los Angeles, California (the “Company”) and LEADING
INVESTMENT & SECURITIES CO., LTD., a Korean corporation with its principal
offices in Seoul, Korea (the “Purchaser”).
RECITALS
     WHEREAS, the Company and the Purchaser have entered into a Securities
Purchase Agreement dated June 12, 2009 (the “Securities Purchase Agreement”)
whereby the Company has agreed to issue and sell the Shares (as defined in the
Securities Purchase Agreement) to Leading and Leading has agreed to purchase the
Shares from the Company, subject to the terms and conditions set forth in the
Securities Purchase Agreement; and
     WHEREAS, the Company and the Purchaser have agreed to amend the Securities
Purchase Agreement to (i) correct the number of Shares to be purchased by
Leading in the Initial Acquisition and the Additional Acquisition (both, as
defined in the Securities Purchase Agreement), (ii) extend the due date of
certain obligations and conditions as set forth herein, and (iii) further
specify the terms for funding the escrow account relating to the Initial
Acquisition.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
First Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
     1. Defined Terms. Capitalized terms contained in this First Amendment and
not otherwise defined herein shall have the same meaning as accorded to them in
the Securities Purchase Agreement.
     2. Amendment to Number of Shares and Purchase Price.

  a.   As of the date of this First Amendment, the number of issued and
outstanding shares of the Common Stock of the Company is 46,145,967.     b.  
The total number of Shares to be purchased and sold between the parties is
8,079,612. Of this amount, the number of Shares to be purchased by Leading in
the Initial Acquisition is 5,070,423 and the number of Shares to be purchased by
Leading in the Additional Acquisition is 3,009,189.     c.   The total Purchase
Price to be paid by Leading to the Company shall be $11,069,068.44 in the
aggregate, or $1.37 per Share.

     3. Regulatory Approvals. Section 5.1(e)(B) of the Securities Purchase
Agreement is hereby amended in its entirety as follows:
“B. With respect to the Additional Acquisition, (x) either a confirmation from

1



--------------------------------------------------------------------------------



 



CDFI that the Acquisition will not require a change-of-control application or
other application or notice, or approval by CDFI of such application or notice;
(y) a confirmation from the Federal Reserve Board or the Federal Reserve Bank of
San Francisco that the Acquisition will not require a Change-of-Control Notice
or BHC Registration, or approval by the Federal Reserve Bank of San Francisco of
such notice or application; and (z) approval by the Korea Financial Services
Commission of the Acquisition.”
     4. Right of Termination. All references to “July 31, 2009” contained in
Section 6.01 of the Securities Purchase Agreement shall heretoforth be
“September 30, 2009.”
     5. Funding for Initial Acquisition. Contemporaneously with the execution of
this First Amendment, the Purchaser shall wire $6,946,479.51 (the “Initial
Acquisition Escrow Amount”) to Capital One, N.A., as escrow agent, which amount
represents the portion of the Purchase Price that will be payable to the Company
in connection with the closing of the Initial Acquisition. In the event that the
Initial Acquisition is not completed on or prior to September 30, 2009 or the
Federal Reserve Board or the Federal Reserve Bank of San Francisco has notified
the Purchaser that it will not approve, confirm or consent to the Initial
Acquisition prior to September 30, 2009, the Initial Acquisition Escrow Amount,
together with all interest earned thereon, if any, shall be returned to the
Purchaser.
     6. All Other Terms in Force. Except as expressly amended hereby, all terms
provisions, conditions, covenants, representations and warranties contained in
the Agreement are not modified by this Amendment and continue in full force and
effect as originally written. Any reference in the Securities Purchase Agreement
to “this Agreement,” “hereunder” or similar shall, unless the context otherwise
requires, be read and construed as a reference to the Securities Purchase
Agreement as amended by this First Amendment. As hereby modified and amended,
all of the terms and provisions of the Agreement are ratified and confirmed. In
case of a conflict or inconsistency between this First Amendment and the
Securities Purchase Agreement prior to its amendment, this First Amendment shall
prevail.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to the Securities Purchase Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
the Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

            HANMI FINANCIAL CORPORATION
      By:   /s/ Jay S. Yoo         Jay S. Yoo        President and Chief
Executive Officer     

            LEADING INVESTMENT & SECURITIES CO., LTD.
      By:   /s/ Cheul Park         Cheul Park        Chairman and Chief
Executive Officer     

3